11-4835
         Weng-Weng v. Holder
                                                                                       BIA
                                                                                Bukszpan, IJ
                                                                               A099 538 456
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 2nd day of April, two thousand thirteen.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                     Chief Judge,
 9                PIERRE N. LEVAL,
10                SUSAN L. CARNEY,
11                     Circuit Judges.
12       ______________________________________
13
14       JUN JI WENG-WENG, AKA JUN JI WENG,
15                Petitioner,
16                                                              11-4835
17                         v.                                   NAC
18
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       ______________________________________
23
24       FOR PETITIONER:                Michael Brown, New York, New York.
25
26       FOR RESPONDENT:                Stuart F. Delery, Acting Assistant
27                                      Attorney General; Derek C. Julius,
28                                      Senior Litigation Counsel; Rebekah
29                                      Nahas, Trial Attorney, Office of
 1                          Immigration Litigation, Civil
 2                          Division, United States Department
 3                          of Justice, Washington, D.C.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Petitioner, Jun Ji Weng-Weng, a native and citizen of

10   the People’s Republic of China, seeks review of an October

11   28, 2011, decision of the BIA affirming the September 22,

12   2010, decision of Immigration Judge (“IJ”) Joanna Miller

13   Bukszpan, which denied her application for asylum,

14   withholding of removal, and relief under the Convention

15   Against Torture (“CAT”).   In re Jun Ji Weng-Weng, No. A099

16   538 456 (B.I.A. Oct. 28, 2011), aff’g No. A099 538 456

17   (Immig. Ct. N.Y. City Sept. 22, 2010).   We assume the

18   parties’ familiarity with the underlying facts and

19   procedural history of the case.

20       Under the circumstances of this case, we have reviewed

21   the decision of the IJ as supplemented by the BIA.     See Yan

22   Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).      The

23   applicable standards of review are well-established.      See

24   8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d
2
 1   510, 513 (2d Cir. 2009).    Because Weng-Weng does not

 2   challenge the agency’s denial of CAT relief, we have

 3   reviewed only the denial of asylum and withholding of

 4   removal.

 5       Weng-Weng argues that the IJ erred by finding that she

 6   failed to demonstrate that she suffered past persecution and

 7   a well-founded fear of future persecution based on her

 8   practice of Falun Gong.    To demonstrate a well-founded fear

 9   of future persecution, an asylum applicant must show either:

10   (1) that she suffered past persecution; or (2) a fear of

11   future persecution because she “would be singled out

12   individually for persecution”       or because there was “a

13   pattern or practice in [] her country of nationality of

14   persecution of a group of persons similarly situated to

15   [her].”    8 C.F.R. §§ 1208.13(b)(2), 1208.16(b)(2).     To show

16   an objectively reasonable fear of future persecution, an

17   applicant must also demonstrate “that authorities in his

18   country of nationality are either aware of his activities or

19   likely to become aware of his activities.”       Hongsheng Leng

20   v. Mukasey, 528 F.3d 135, 143 (2d Cir. 2008).       Here, the IJ

21   reasonably found that Weng-Weng failed to establish an

22   objectively reasonable basis for fearing persecution in

23   China.

                                     3
 1       Although Weng-Weng was kicked and punched while being

 2   detained, because the IJ considered the context of the harm,

 3   noting the lack of injury, the brief periods of detentions,

 4   and time that passed between the incidents, we find no error

 5   in the IJ’s determination that the beatings Weng-Weng

 6   suffered in custody did not rise to the level of

 7   persecution.   See Jian Qiu Liu v. Holder, 632 F.3d 820, 822

 8   (2d Cir. 2011) (noting that though a beating that occurs

 9   within the context of an arrest or detention may constitute

10   persecution, the agency may reasonably find no past

11   persecution so long as it considers the context in which the

12   harm is inflicted).

13       The IJ also reasonably found that Weng-Weng’s testimony

14   and documentary evidence was insufficient to demonstrate

15   that she would be persecuted in China on account of her

16   practice of Falun Gong.   Although Weng-Weng’s evidence

17   indicated that Chinese authorities have arrested and

18   detained Falun Gong practitioners, the IJ reasonably found

19   that her credible testimony did not alone sufficiently

20   establish that Chinese authorities were likely to become

21   aware of her practice of Falun Gong given her testimony

22   that: (1) she fled China for reasons other than fleeing


                                   4
 1   persecution; (2) she practiced Falun Gong alone in her home;

 2   and (3) her knowledge of Falun Gong was limited to two

 3   “rote” phrases describing its principles.     See 8 U.S.C.

 4   § 1158(b)(1)(B)(ii) (providing that it is the applicant’s

 5   burden to demonstrate her eligibility for asylum through

 6   credible testimony and reasonably available corroborating

 7   evidence); Hongsheng Leng, 528 F.3d at 143.

 8       Nor did the IJ err in finding that Weng-Weng failed to

 9   provide reasonably available corroborating evidence from her

10   friend who witnessed her practice Falun Gong.     See 8 U.S.C.

11   § 1158(b)(1)(B)(ii).   Although Weng-Weng testified that she

12   had lost contact with that friend, she did not explain how

13   she obtained an affidavit from him one month prior to her

14   merits hearing.   Furthermore, the IJ reasonably gave minimal

15   weight to photographs of Weng-Weng practicing Falun Gong,

16   because she had them created for her hearing by a person

17   whom she did not know and who could not testify on her

18   behalf.   See Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d
19   315, 342 (2d Cir. 2006) (the weight to afford evidence lies

20   largely within the discretion of the IJ).

21       Accordingly, the IJ did not err in finding that Weng-

22   Weng had failed to establish her eligibility for asylum.


                                   5
 1   See 8 U.S.C. § 1101(a)(42); Hongsheng Leng, 528 F.3d at 143;

 2   Jian Xing Huang, 421 F.3d at 129.     Because Weng-Weng was

 3   unable to show the objective likelihood of persecution

 4   needed to make out an asylum claim, she was necessarily

 5   unable to meet the higher standard required to succeed on a

 6   claim for withholding of removal.     See Paul v. Gonzales, 444

 7 F.3d 148, 156 (2d Cir. 2006).

 8       For the foregoing reasons, the petition for review is

 9   DENIED.   As we have completed our review, any stay of

10   removal that the Court previously granted in this petition

11   is VACATED, and any pending motion for a stay of removal in

12   this petition is DISMISSED as moot.    Any pending request for

13   oral argument in this petition is DENIED in accordance with

14   Federal Rule of Appellate Procedure 34(a)(2), and Second

15   Circuit Local Rule 34.1(b).

16                                 FOR THE COURT:
17                                 Catherine O’Hagan Wolfe, Clerk
18




                                     6